Title: From Benjamin Franklin to Jean de Neufville & fils, 15 October 1779
From: Franklin, Benjamin
To: Neufville, Jean de, & fils


Gentlemen,Passy Oct. 15. 1779
I received the Letter you did me the honour to write to me the 7th. Instant, acquainting me with the Arrival of Commodore Jones at Amsterdam, for which I am obliged to you, as well as for the friendly Reception and Assistance you have afforded that brave Officer. I suppose M. de Chaumont who is your Correspondent, and had the Care of equipping that Squadron, writes to you on the Subject of the Supplies it may want. I hope it will not, thro’ the Influence of the English, meet with any unfriendly Treatment from your Governt. America will remember, and one Day be in a Condition to return with Gratitude, the Kindnesses she receives from other Nations in her infant State.
Your Friend M. Dumas being here at the time, and in Correspondence with you, I communicated to him my Sentiments on your Proposition concerning the Loan, which made it less necessary for me to write to you, as I should otherwise have done, that the Terms were such as I could not agree to, as they exceeded my Orders and were otherwise impracticable, and that I had long given over all Expectation of a Loan from Holland while other Powers gave so much higher Interest.
I have the honour to be, Gentlemen, Your most obedient & most humble Servant
B Franklin
Messrs J. Neufville et Son.
 
Addressed: A Messieurs/ Messieurs Jean de Neufville et Fils. / Negociants, / a Amsterdam
Notations: 1779 franklin 30 7ber / Franklin
